Proceeding pursuant to CPLR article 78 to review so much of a determination of the respondent as, after a hearing, found petitioner guilty of four specifications of misconduct and dismissed him from his position on the Suffolk County Police Department. Determination confirmed insofar as reviewed and proceeding dismissed on the merits, without costs or disbursements. The determination under review is supported by substantial evidence and the sanction imposed is not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Mollen, P. J., Hopkins, Mangano and Cohalan, JJ., concur.